Exhibit 10.6

 

SALES AGREEMENT

 

between

 

HPT TA PROPERTIES TRUST,

 

as Purchaser,

 

and

 

TA OPERATING LLC,

 

as Seller

 

--------------------------------------------------------------------------------

 

September 23, 2015

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

SALES AGREEMENT

 

THIS SALES AGREEMENT is made and entered into as of September 23, 2015 (the
“Effective Date”) between HPT TA Properties Trust, a Maryland real estate
investment trust, together with any of its successors and assigns as expressly
permitted hereunder, as purchaser (“Purchaser”), and TA Operating LLC, a
Delaware limited liability company, as seller (“Seller”).

 

PRELIMINARY STATEMENTS

 

Purchaser and Seller are parties, among others, to that certain Transaction
Agreement, dated as of June 1, 2015 (the “Transaction Agreement”), pursuant to
which Seller agreed to sell and Purchaser agreed to purchase the Property (this
and other capitalized terms used and not otherwise defined herein shall have the
meaning given such terms in Article 1), subject to and in accordance with the
terms and conditions in the Transaction Agreement and as hereinafter set forth.

 

NOW, THEREFORE, it is agreed:

 

ARTICLE 1
DEFINITIONS

 

1.1          Capitalized Terms.  Capitalized terms used and not otherwise
defined in this Agreement shall have the meanings set forth below or in the
section of this Agreement referred to below and such definitions shall apply
equally to the singular and plural forms of such terms.

 

“Agreement”:  this Sales Agreement, together with all exhibits attached hereto.

 

“Closing”:  the closing and consummation of the purchase and sale transaction
contemplated by this Agreement.

 

“Improvements”:  collectively, all buildings, structures and other improvements
of every kind including, but not limited to, underground storage tanks,
alleyways and connecting tunnels, sidewalks, utility pipes, conduits and lines
(on-site and off-site), parking areas and roadways appurtenant to such buildings
and structures situated upon the Land.

 

“Intangible Property”:  collectively, all transferable or assignable permits,
certificates of occupancy, sign permits, development rights and approvals,
certificates, licenses, warranties and guarantees, and all other transferable
intangible property, miscellaneous rights, benefits and privileges of any kind
or character related to the ownership, and not the operation, of the Land and
Improvements, but only to the extent the foregoing is assignable without cost to
Seller.

 

“Internal Revenue Code”:  the Internal Revenue Code of 1986, as amended and in
effect from time to time, and including the applicable Treasury Regulations
thereunder.

 

“Land”:  collectively, all of Seller’s right, title and interest in and to the
parcel or parcels of land described in Exhibit A together with all easements and
appurtenances related thereto.

 

--------------------------------------------------------------------------------


 

“Permitted Encumbrances”:  collectively, applicable zoning, subdivision,
building and other land use laws and regulations; liens for taxes, assessments
and governmental charges not yet due and payable or due and payable but not yet
delinquent; all matters shown on or referenced in the Title Commitment which are
reasonably acceptable to Purchaser; and all matters shown on the Survey which
are reasonably acceptable to Purchaser.

 

“Property”:  collectively, all of Seller’s right title and interest in and to
the Real Property and/or the Intangible Property.

 

“Purchase Price”:  Fourteen Million Two Hundred Six Thousand Nine Hundred
Nineteen and No/100 Dollars ($14,206,919.00).

 

“Purchaser”:  the meaning given such term in the preamble of this Agreement.

 

“Real Property”:  collectively, the Land and the Improvements.

 

“Seller”:  the meaning given such term in the preamble of this Agreement.

 

“Survey”:  the ALTA/ACSM land title survey of the Real Property prepared by J.V.
Surveying, L.L.C., coordinated by Smith-Roberts National Corporation and dated
May 13, 2015 and last revised September 9, 2015.

 

“Title Commitment”:  the title commitment for the Real Property issued by the
Title Company and dated April 17, 2015.

 

“Title Company”:  First American Title Insurance Company.

 

ARTICLE 2
PURCHASE AND SALE; CLOSING

 

2.1          Purchase and Sale.  In consideration of the payment of the Purchase
Price by Purchaser to Seller as herein provided and for other good and valuable
consideration, Seller shall sell the Property to Purchaser, and Purchaser shall
purchase the Property from Seller, subject to and in accordance with the terms
and conditions of this Agreement.

 

2.2          Closing.  The purchase and sale of the Property shall be
consummated contemporaneously with the execution of this Agreement.

 

2.3          Purchase Price.  The purchase price to be paid by Purchaser to
Seller for the Property shall be the Purchase Price.

 

2.4          IRS Real Estate Sales Reporting.  Seller shall act as “the person
responsible for closing” the transaction which is the subject of this Agreement
pursuant to Section 6045(e) of the Internal Revenue Code and shall prepare and
file all informational returns, including IRS Form 1099-S, and shall otherwise
comply with the provisions of Section 6045(e) of the Internal Revenue Code.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 3
CLOSING OBLIGATIONS

 

3.1          Seller’s Closing Obligations.  On the Effective Date, Seller shall
deliver to Purchaser:

 

(i)        A good and sufficient deed with covenants against grantor’s acts, or
its local equivalent, in proper statutory form for recording, duly executed and
acknowledged by Seller, conveying good and marketable fee simple title to the
Real Property, free from all liens and encumbrances other than the Permitted
Encumbrances;

 

(ii)       A certificate of non-foreign status, pursuant to Section 1445 of the
Internal Revenue Code, substantially in the form of Exhibit B, duly executed by
TravelCenters of America LLC;

 

(iii)      An executed counterpart amendment of the Amended and Restated TA
Lease as contemplated by the Transaction Agreement; and

 

(iv)      Such other conveyance documents, certificates, deeds, affidavits and
other instruments as Purchaser, Seller or the Title Company may reasonably
require to carry out the transactions contemplated by this Agreement and as are
customary in like transactions in the area in which the Real Property is
located.

 

3.2          Assignment and Assumption of Intangible Property and Indemnity. 
Seller hereby assigns to Purchaser all of Seller’s right, title and interest in
and to the Intangible Property to the extent first arising from and after the
Effective Date.  Purchaser hereby assumes all of Seller’s obligations with
respect to the Intangible Property to the extent first arising from and after
the Effective Date.  Purchaser hereby agrees to perform all of Seller’s
obligations with respect to the Intangible Property to the extent first arising
from and after the Effective Date.  In each case, subject to any lease or other
agreement between Seller and Purchaser that may otherwise allocate
responsibilities, Purchaser shall indemnify, defend and hold harmless Seller
from and against any and all losses, costs, damages, demands, expenses, fees,
fines, including reasonable attorneys’ fees (“Losses”) arising from the
Intangible Property to the extent first arising from and after the Effective
Date and Seller shall indemnify, defend and hold harmless Purchaser from and
against any and all Losses arising from the Intangible Property to the extent
first arising prior to the Effective Date.

 

3.3          Purchaser’s Closing Obligation.  On the Effective Date, Purchaser
shall pay the Purchase Price to Seller by wire transfer of immediately available
funds as instructed by Seller and shall deliver an executed counterpart
amendment of the Amended and Restated TA Lease as contemplated by the
Transaction Agreement.

 

ARTICLE 4
PRORATIONS

 

4.1          Proration Items.  Inasmuch as Seller will be leasing the Property
from Purchaser on and after the Effective Date, all customary and usual
prorations, including for ad valorem real estate taxes, personal property taxes,
assessments or special assessments, water, gas, electric or

 

3

--------------------------------------------------------------------------------


 

other utilities, shall be made for the account of Seller as seller under this
Agreement or as the tenant under the lease being entered into by Seller and
Purchaser.

 

4.2          Survival.  The obligations of the parties under this Article 4
shall survive the Closing.

 

ARTICLE 5
MISCELLANEOUS

 

5.1          Like-Kind Exchange.  Seller may elect to effectuate the transaction
contemplated by this Agreement as part of a forward like-kind exchange in
accordance with Section 1031 of the Internal Revenue Code.  In furtherance of
the foregoing and notwithstanding anything contained in this Agreement to the
contrary, Seller may assign its rights under this Agreement to a “qualified
intermediary” in order to facilitate a forward like kind exchange under
Section 1031 of the Internal Revenue Code, and Purchaser agrees to execute an
instrument acknowledging and consenting to the same; provided, however, such
assignment shall not relieve Seller of any of its obligations hereunder.

 

5.2          Governing Law.  This Agreement shall be interpreted, construed,
applied and enforced in accordance with the laws of The Commonwealth of
Massachusetts.

 

5.3          Severability.  If any provision of this Agreement shall be held or
deemed to be, or shall in fact be, invalid, inoperative or unenforceable as
applied to any particular case in any jurisdiction or jurisdictions, or in all
jurisdictions or in all cases, because of the conflict of any provision with any
constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative or unenforceable in any other jurisdiction or
in any other case or circumstance or of rendering any other provision or
provisions herein contained invalid, inoperative or unenforceable to the extent
that such other provisions are not themselves actually in conflict with such
constitution, statute or rule of public policy, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.

 

5.4          No Third Party Beneficiaries.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns.  This Agreement is not
intended and shall not be construed to create any rights in or to be enforceable
in any part by any other persons.

 

5.5          Entire Agreement.  This Agreement and the Transaction Agreement
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and shall supersede and take the place of any other
instruments purporting to be an agreement of the parties hereto relating to the
subject matter hereof.

 

5.6          Merger.  Except with respect to the any obligation expressly stated
to survive the Closing, none of the terms or provisions of this Agreement shall
survive the Closing, and the payment of the Purchase Price and delivery of the
deed and other closing documents at the

 

4

--------------------------------------------------------------------------------


 

Closing shall effect a merger, and be deemed the full performance and discharge
of every obligation on the part of Seller and/or Purchaser to be performed
hereunder.

 

5.7          Counterparts.  This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Any such counterparts or
signatures may be delivered by facsimile or e-mail (in .pdf format), and any
counterparts or signatures so delivered shall be deemed an original counterpart
or signature for all purposes related to this Agreement.

 

5.8          Section and Other Headings.  The headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

5.9          Time of Essence.  Time shall be of the essence with respect to the
performance of each and every covenant and obligation, and the giving of all
notices, under this Agreement.

 

5.10        STATEMENT OF LIMITED LIABILITY.  THE DECLARATION OF TRUST
ESTABLISHING PURCHASER, DATED NOVEMBER 29, 2006, AS AMENDED AND SUPPLEMENTED, AS
FILED WITH THE STATE DEPARTMENT OF ASSESSMENTS AND TAXATION OF MARYLAND,
PROVIDES THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF PURCHASER
SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY
OBLIGATION OF, OR CLAIM AGAINST, PURCHASER.  ALL PERSONS DEALING WITH PURCHASER
IN ANY WAY SHALL LOOK ONLY TO THE ASSETS OF PURCHASER FOR THE PAYMENT OF ANY SUM
OR THE PERFORMANCE OF ANY OBLIGATION.

 

5.11        Survival.  The provisions of this Article 5 shall survive the
Closing.

 

[Remainder of page intentionally left blank; signature page follows.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser and Seller have caused this Agreement to be
executed as a sealed instrument as of the date first above written.

 

 

PURCHASER:

 

 

 

HPT TA PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

Mark L. Kleifges

 

 

Treasurer and Chief Financial Officer

 

 

 

 

 

SELLER:

 

 

 

TA OPERATING LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

[Signature Page: Sales Agreement – Holbrook, Arizona]

 

--------------------------------------------------------------------------------


 

GRAPHIC [g200731ks03i001.gif]

Exhibit A Legal Description THAT PART OF THE NORTH ONE-HALF OF SECTION
3,TOWNSHIP 17 NORTH,RANGE 20 EAST OF THE GILA AND SALT RIVER BASE AND
MERIDIAN,NAVAJO COUNTY,ARI20NA,DESCRIBED AS FOLLOWS: COMMENONG AT THE NORTHWEST
SECTION CORNER OF SAID SECTION 3; THENCE SOUTH TO THE SOUTHERLY RIGHT-QF-WAY UNE
OF INTERSTATE 40, A DISTANCE OF 812.40 FEET; THENCE SOUTH 81 DEGREES 53 MINUTES
42 SECONDS EAST ALONG SAID RIGHT-OF-WAY UNE, A DISTANCE OF 365.10 FEET; . THENCE
ALONG A CUR VE TO THE RIGHT,HAVING A RADIUS OF 377.46 FEET,A CENTRAL ANGLE OF 26
DEGREES,55 MINlJTES 21 SECO/IIDS,A CHORD BEARING OF SOUTH 68 DEGREES 20 MINUTES
43 SECONDS EAST, AND A CHORD DISTANCE OF 175.74 FEET,A DISTANCE OF 177.36 FEET;
THENCE SOUTH 54 DEGREES 53 MINUTES 42 SECONDS EAST ALONG SAID RIGHT-OF-WAY UNE,A
DISTANCE OF 237.70 FEET; THENCE ALONG SAID R GHT-OF-WAY AND A CURVE TO THE
LEFT,HAVING A RADIUS OF 577.78 FEET, A CENTRAL ANGLE OF 11 DEGREES 58 MINlJTES
54 SECONDS,A CHORD BEARING OF SOlJTH 60 DEGREES 53 MINlJTES 27 SECONDS EAST AND
A CHORD DISTANCE OF 120.61FEET,A DISTANCE OF 120.83 FEET TO THE TRUE POINT OF
BEGINNING; THENCE SOUTH 02 DEGREES 01 11NUTES 07 SECO/IIDS WEST A DISTANCE OF
828.41 FEET; THENCE SOlJTH 87 DEGREES 59 MINUTES 06 SECONDS EAST A D STANCE OF
1347.77 FEET; THENCE NORTH OS DEGREES 06 MINUTES 40 SECO/IIDS EAST A DISTANCE OF
878.07 FEET TO THE SOUTHERLY RIGHT..OF-WAY UNE OF INTERSTATE 40; THENCE SOUTH 86
DEGREES 00 MINUTES 01 SECONDS WEST ALONG SAID RIGHT-OF-WAY UNE A DISTANCE Z53.64
FEET; THENCE SOUTH 77 DEGREES 27 MNI lJTES 53 SECONDS WEST ALONG SAID
RIGHT-Of-WAY A DISTANCE OF 461.40 FEET; THENCE NORTH 81DEGREES 53 MINlJTES 44
SECONDS WEST ALONG SA D R GHT-OF-WAY A DISTANCE OF 552.67 FEET; THENCE ALONG
SAID RIGHT..OF-WAY UNE AND ALONG A CURVE TO THE RI GHT,HAVING A RADIUS OF 577.78
FEET, A CENTRAL ANGLE OF 15 DEGREES 00 MINUTES 55 SECONDS,A CHORD BEARNI G OF
NORTH 74 DEGREES 23 MNI UTES 22 SECONDS WEST AND A CHORD LENGTH OF 150.98 FEET;
A DISTANCE OF 151.42 FEET TO THE TRUE POINT OF BEGINNING. EXCEPT ALL
OIL,GAS,COAL AND MINERAL AS RESERVED IN BOOK 31OF DEEDS,PAGE 322. A-1

 


 

EXHIBIT B

 

Form of FIRPTA Certificate

 

(See attached)

 

B-1

--------------------------------------------------------------------------------


 

FIRPTA CERTIFICATE

 

Section 1445 of the Internal Revenue Code of 1986, as amended, provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. For U.S. federal income tax purposes (including
Section 1445), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. To inform the transferee that
withholding of tax is not required upon the disposition of a U.S. real property
interest by TravelCenters of America LLC, a Delaware limited liability company 
(“Transferor”), pursuant to the Sales Agreement, dated as of September     ,
2015, between TA Operating LLC and HPT TA Properties Trust (“Transferee”),
Transferor hereby certifies to Transferee the following:

 

1.              Transferor is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and income tax regulations thereunder);

 

2.              Transferor is not a disregarded entity as defined in Treasury
Regulation Section 1.1445-2(b)(2)(iii);

 

3.              TA Operating LLC, which has legal title to one or more
transferred U.S. real property interests under local law, is disregarded as an
entity separate from Transferor for U.S. federal income tax purposes;

 

4.              Transferor’s U.S. employer identification number is 20-5701514;
and

 

5.              Transferor’s office address is 24601 Center Ridge Road,
Westlake, OH 44145.

 

The undersigned and Transferor understand that this certificate may be disclosed
to the Internal Revenue Service by Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

 

[Remainder of page intentionally left blank; signature page follows.]

 

--------------------------------------------------------------------------------


 

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have the authority to sign this document on behalf of
Transferor.

 

 

TravelCenters of America LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date: September     , 2015

 

 

--------------------------------------------------------------------------------